UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4985


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CEDRIC LLAWENLLYN SURRATT,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00055-MR-DLH-1)


Submitted:   September 25, 2014        Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Acting Executive Director, Ann L. Hester,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cedric Llawenllyn Surratt was found guilty of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g) (2012).             The district court sentenced Surratt to 100

months’ imprisonment.               On appeal, Surratt questions whether the

district court procedurally erred when it ordered his federal

sentence    to    run    consecutively              to   an    unrelated,           undischarged

state sentence.         Finding no error, we affirm.

            Surratt          contends       that     his      sentence       is     procedurally

unreasonable because the district court made a mistake of fact

and also did not give proper consideration to his mitigation

arguments.       We review the sentence for reasonableness “under a

deferential      abuse-of-discretion                standard.”               Gall       v.     United

States, 552 U.S. 38, 41 (2007).                          A sentence is procedurally

reasonable    if       the    court        properly      calculates          the     defendant’s

advisory    Sentencing             Guidelines       range,         gives     the     parties      an

opportunity to argue for an appropriate sentence, considers the

18 U.S.C. § 3553(a) (2012) factors, does not rely on clearly

erroneous     facts,          and      sufficiently            explains           the        selected

sentence.        Id.    at        49–51.     “[I]f       a    term     of    imprisonment          is

imposed on a defendant who is already subject to an undischarged

term   of    imprisonment,            the     terms          may     run     concurrently         or

consecutively.”              18    U.S.C.     § 3584(a)            (2012);    see       also     U.S.

Sentencing Guidelines Manual § 5G1.3(c) (2012).

                                                2
              We conclude that the district court acted well within

its discretion in imposing the sentence to run consecutively to

the state sentence.             The court properly considered the 18 U.S.C.

§ 3553(a)      factors      in    deciding         whether          to   run    the    sentence

concurrently or consecutively.                     See 18 U.S.C. § 3584(b) (2012)

(court must consider § 3553(a) factors in deciding whether the

federal      term    is   to    run    concurrently            or   consecutively).           The

court did not make a factual error in stating that the defendant

had a history of both drug and firearm offenses.                                      Surratt’s

criminal conduct underlying his most recent state drug offense

conviction occurred just over one year before the conduct giving

rise to the federal offense.

              As to Surratt’s argument that the district did not

sufficiently consider his mitigation arguments, the court also

did    not    err.        The    explanation        of     sentence         given     “must    be

sufficient      to    satisfy     the       appellate      court         that   the    district

court has considered the parties’ arguments and has a reasoned

basis for exercising its own legal decisionmaking authority.”

United    States     v.    Allmendinger,           706    F.3d       330,   343     (4th   Cir.)

(internal alterations, quotation marks, and citations omitted),

cert. denied, 133 S. Ct. 2747 (2013).                      We are satisfied that the

district court considered Surratt’s arguments for mitigation.

              Accordingly, we affirm the judgment.                          We dispense with

oral    argument      because         the   facts        and    legal       contentions       are

                                               3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4